ORDER

PER CURIAM.
Appellant, Lori King, appeals the granting of a motion to dismiss in favor of Jeffrey Nolte, respondent, in an action for reimbursement of necessaries brought pursuant to the Uniform Parentage Act (UPA), § 210.828 RSMo 1994. We affirm.
We have reviewed the briefs of the parties and the legal file and find that no error of law appears. As we further find an extended opinion would have no precedential value, we affirm the circuit court’s order pursuant to Rule 84.16(b). A memorandum solely for the use of the parties involved has been provided explaining the reasons for our decision.